Mb. Justice Harkeb. This was a suit upon a promissory note assigned to appellee before maturity. Appellant filed an affidavit denying the execution of the note, and the only issue submitted to the jury was whether it was a forgery. To contravene the testimony of a number of witnesses that they had seen appellant write frequently and that in their opinion the signature to the note was not his, the court permitted, against the objection of appellant, witnesses who had never seen him write, but who had examined the signature to the note and the signature to an application for insurance admitted to be genuine, to testify that in their opinions the same persons signed both instruments. This ivas error. Whatever may be the rule elseAvhere, it is settled in Illinois that the genuineness of a signature can not be proven by that mode. Jumperty v. The People, 21 Ill. 374; Kernin v. Hill, 37 Ill. 209. Reversed and remanded.